Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form F-3 and related Prospectus of Top Image Systems Ltd. and to the incorporation by reference therein of our reports dated March 21, 2013, with respect to the consolidated financial statements of Top Image Systems Ltd. for the year ended December 31, 2012, included in its Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Securities and Exchange Commission. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER November 18, 2013 A member of Ernst & Young Global
